DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 11-19 in the reply filed on 03/14/2022 is acknowledged.
Claim(s) 1-10 and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stadlmann (US 2019/0084230) in view of DeSimone (US 2015/0072293).
Regarding claim 11, Stadlmann teaches stereolithography device 1 (bottom-up additive manufacturing apparatus) comprising:
a frame 27 (frame) (Figs. 1-4; [0021]); 
a vat 7 (resin cassette operatively associated with said frame, the resin cassette comprising a light transmissive window and a circumferential frame connected to and surrounding said window, said window and frame together forming a well configured to receive a light polymerizable resin) (Figs. 1-4; [0021]); 
a primary light source 9 (light source positioned below said resin cassette and positioned for projecting patterned light through said window) (Figs. 1-4; [0021]);
a construction platform 15 (carrier platform positioned above said window), a base plate 19 (wherein said carrier platform comprises a build member having a top portion and a planar build surface, on which build surface an object can be produced by additive manufacturing), and a reflector 21 (reflector operatively associated with said build surface, said reflector having a reflective surface facing away from said build surface) (Figs. 1-4 and 6-10; [0013], [0020], and [0029]-[0030]); and 
a control device 13 (drive) including an actuator (elevator operatively associated with said carrier platform and said frame and configured for advancing said carrier platform and said resin cassette away from one another) (Figs. 1-4; [0022]).
Stadlmann does not teach neither an elevator coupler connected to said build member top portion nor a camera associated with said frame and positioned to detect light emitted from said light source, projected through said window, and reflected by said reflector back through said window.
However, in the same field of endeavor, apparatus for the fabrication of solid three-dimensional objects from liquid polymerizable materials, DeSimone teaches an apparatus comprising drives/actuators (elevator coupler) for the carrier or linear stage, along with associated wiring, can be included in accordance with known techniques ([0112]).
DeSimone teaches an apparatus wherein the intensity of the irradiation source  may be monitored with a photodetector (camera) to detect a decrease of intensity from the irradiation source ([0152]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the device taught by Stadlmann by adding the actuator and photodetector taught by DeSimone in order to provide movement in the Z direction of a linear stage and to detect a decrease of intensity from the irradiation source ([0112], [0124], and [0152]).
Regarding claim 12, as applied to claim 11, Stadlmann does not teach a heater, a cooler, or both a heater and a cooler operatively associated with said window.  
However, in the same field of endeavor, apparatus for the fabrication of solid three-dimensional objects from liquid polymerizable materials, DeSimone teaches an apparatus comprising a (one or more) heater operatively associated with the build plate ([0032]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the device taught by Stadlmann by adding the heater taught by DeSimone in order to reduce the viscosity of the polymerizable liquid ([0032] and [0074]).
Regarding claims 13-16 and 19, as applied to claim 11, Stadlmann teaches wherein said build surface and said reflective surface are parallel; wherein said reflective surface is planar; wherein said reflective surface is contoured; wherein said reflective surface is patterned, textured, convex, concave, or a combination thereof; and wherein said reflective surface and said build surface are coplanar (Figs. 1-4 and 6-10; [0013], [0020], and [0029]-[0030]).
Regarding claims 17-18, as applied to claim 11, Stadlmann teaches that the secondary radiation is deflected, for example, by a reflector 21 (e.g. a mirror, a reflecting foil, or by the interior space itself) which is located within the construction platform 9 in a secondary radiation space 23 or which is formed by the latter (Fig. 1; [0020]).
Although Stadlmann does not specify wherein said reflective surface is spaced outward from said build surface by a maximum distance of not more than 100 or 200 microns nor wherein said reflective surface is spaced inward from said build surface by a maximum distance of not more than 100 or 200 microns, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to arrange the reflector and platform taught by Stadlmann to be spaced as instantly claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M. Nelson whose telephone number is (571) 272-8174.  The examiner can normally be reached on Monday thru Friday from 9:00 a.m. to 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743